          Case 20-33353 Document 28 Filed in TXSB on 07/01/20 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                      SOUTHERN DISTRICT OF TEXAS


                                       MOTION AND ORDER
                                   FOR ADMISSION PRO HAC VICE

          Division           Houston                    Main Case Number       20-33353 (DRJ)
          Debtor            In Re: NPC INTERNATIONAL, INC., et al.,


This lawyer, who is admitted to the State Bar of New York                                 :

                       Name                            Scott J. Greenberg
                       Firm                            Gibson, Dunn & Crutcher LLP
                       Street                          200 Park Avenue
                 City & Zip Code                       New York, NY 10166-0193
                    Telephone                          212-351-4000
             Licensed: State & Number                  New York Bar No. 4126991

Seeks to appear as the attorney for this party:

   Ad Hoc Priority and First Lien Lender Group


 Dated: 7/1/2020                         Signed: /s/ Scott J. Greenberg




 COURT USE ONLY: The applicant’s state bar reports their status as:                             .



 Dated:                                  Signed:
                                                        Deputy Clerk



                                                   Order


                                   This lawyer is admitted pro hac vice.

Dated:
                                                         United States Bankruptcy Judge
